EXHIBIT 10.21

WisdomTree Asset Management, Inc.

245 Park Avenue, 35th Floor

New York, NY 10167

August 9, 2016

David J. Abner

Dear David:

Reference is made to your relocation letter agreement, dated July 25, 2016
(“Relocation Agreement”), between you and WisdomTree Asset Management, Inc. (the
“Company”), relating to your assignment to the Company’s offices in the United
Kingdom for a period of time. Capitalized terms used and not defined in this
amendment agreement (“Amendment”) have the respective meanings assigned to them
in the Relocation Agreement.

Pursuant to Section VIII.D of your Relocation Agreement, if your employment is
terminated by the Company under certain circumstances, you will be entitled to
accelerated vesting with respect to a portion of your then-outstanding unvested
equity awards in the common stock of WisdomTree Investments, Inc. (“WTI”). The
purpose of this Amendment is to amend your Relocation Agreement for the deemed
modification of the terms and conditions governing currently outstanding,
unvested equity awards you hold to include provisions relating to acceleration
of vesting of such awards consistent with your Relocation Agreement.

The terms of this Amendment are as follows:

 

  1. Section VIII.D the Relocation Agreement is hereby amended by inserting the
following sentence at the end of the first paragraph of Section VIII.D thereof:

“The acceleration of vesting provisions of this Section VIII.D shall be deemed
to amend the vesting provisions, applicable, in each of the following
agreements: (a) Restricted Stock Agreement, dated January 14, 2014, between you
and WTI; (b) Restricted Stock Agreement, dated January 28, 2015, between you and
WTI; and (c) Restricted Stock Agreement, dated January 27, 2016, between you and
WTI.”

 

  2. Except as expressly provided in this Amendment, all of the terms and
provisions of the Relocation Agreement are and will remain in full force and
effect, and are hereby ratified and confirmed by the parties. On and after the
date hereof, each reference in the Relocation Agreement to “this letter, “this
letter agreement,” “hereunder,” “hereof,” “herein” or words of like import will
mean and be a reference to the Relocation Agreement as amended by this
Amendment.



--------------------------------------------------------------------------------

  3. This Amendment shall be construed and governed by the laws of the state of
New York, without respect to conflicts of law principles. This Amendment may not
be amended or modified unless memorialized in writing and signed by both you and
the Company. This Amendment may be executed in counterparts, each of which is
deemed an original, but all of which constitutes one and the same agreement.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment.

Please acknowledge your acceptance by signing and dating the concurrence box
below and returning this letter to me.

Sincerely,

WISDOMTREE ASSET MANAGEMENT, INC.

 

By:  

/s/ Peter M. Ziemba

Name: Peter M. Ziemba Title: EVP-Business and Legal Affairs

I agree to the terms and conditions set forth in the above Amendment to my
Relocation Agreement.

 

/s/ David J. Abner

    August 9, 2016  

David J. Abner

   

Date

 

Acknowledgement

WisdomTree Investments, Inc. hereby executes this Amendment solely to confirm
its agreement to the deemed amendments to the restricted stock agreements
identified in paragraph 1 herein.

WISDOMTREE INVESTMENTS, INC.

 

By:  

/s/ Peter M. Ziemba

Name: Peter M. Ziemba Title: EVP-Business and Legal Affairs

 

2